          Case 1:21-cv-00532-SAG Document 10 Filed 03/05/21 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND


 Bryce Carrasco                                   CIVIL ACTION
        Plaintiff                                 CASE NO.:1:21-cv-00532
 v.
 M&T Bank
        Defendant




                                 AFFIDAVIT – PROOF OF
                                       SERVICE
I hereby certify that on March 4, 2021, I personally served the summons on the Defendant
by handing it to a manager working for the Defendant at such time, around 3:50 pm at the
Redwood and Light Street branch located at 1 Light Street, Baltimore, MD 21202. A copy
of the Complaint was served with the Summons.


 Dated: March 4, 2021                                                              Bryce Carrasco
                        Respectfully Submitted,                                334 Ternwing Drive
                          /s/ Bryce Carrasco                                    Arnold, MD 21012
                                                                       Bocarrasco47@outlook.com
                                                                                    410-858-7432
